Citation Nr: 0319249	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for defective hearing in the left ear, to include an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied entitlement to an 
increased rating for his left ear hearing loss.  The veteran 
perfected a timely appeal of this determination to the Board.

In February 2000, and the veteran, accompanied by his 
representative, offered testimony at a hearing conducted at 
the RO before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  When this matter was 
previously before the Board in March 2000, light of the 
veteran's testimony at the February 2000 Board hearing 
regarding the impact of his hearing loss on his employability 
and his representative's contention that an extraschedular 
rating was warranted, the Board recharacterized the issue as 
reflected on the title page.

In the March 2003 VA examination report and the accompanying 
addendum, the physician diagnosed the veteran as having 
tinnitus that was related to the veteran's in-service 
acoustic trauma and right ear hearing loss.  Because the 
physician also attributed the veteran's right ear hearing 
loss to in-service acoustic trauma, the record raises a claim 
of service connection for tinnitus on both a direct and 
secondary basis.  To date, VA has not adjudicated this claim 
and the issue is referred to the RO for appropriate action.


REMAND

As noted above, in the March 2003 VA examination report and 
the accompanying addendum, the physician who performed the 
March 2003 VA examination opined that the veteran's right ear 
hearing loss was related to service.  Thus, if service 
connection were granted for right ear hearing loss, the 
veteran's defective hearing would be evaluated as a bilateral 
disability.  Because the rating for the veteran's service-
connected left ear hearing loss might well thus be impacted 
by the determination of the pending right ear hearing loss 
service connection claim, the service connection claim is 
inextricably intertwined with the issue on appeal; therefore 
the left ear hearing loss issue must also be remanded.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, as the Board noted in the March 2000 remand, in 
light of the veteran's testimony at the February 2000 Board 
hearing and his representative's contentions, it was remanded 
for, among other things, consideration of 38 C.F.R. 
§ 3.321(b)(1).  In doing so, the Board instructed the RO that 
if the criteria for an extra-schedular rating were met that 
it refer the case to the Undersecretary for Benefits or the 
Director of the Compensation and  Pension Service for 
appropriate action.  The record shows that in July 2003, the 
RO appears to have sent this case to the Chief Benefits 
Director or the Director of the Compensation and Pension 
Service for a determination of whether an extraschedular 
evaluation was warranted for the veteran's service-connected 
left ear hearing loss; as Veterans of Foreign Wars notes in 
its July 2003 written argument, however, to date, Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service has not considered this issue, requiring 
the Board to again remand this case.  See Stegall v. West, 11 
Vet. App. 268 (1998).

A remand of this case is also required because the most 
recent supplemental statement of the case was issued by the 
RO in November 1999, prior to the Board's remand.  Since that 
time, the RO received pertinent evidence, and most 
significantly, the March 2003 VA examination report and 
addendum.  The law requires that the RO initially consider 
this evidence that was received at the RO before the claims 
folder was transferred to the Board in July 2003.  38 C.F.R. 
§ 19.31(b)(1) (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated him for hearing problems since 
March 1997.  This should specifically 
include requesting any records of the 
veteran's treatment, dated since 2002, 
from the Loma Linda, California, VA 
Medical Center.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should consider the 
veteran's claim of service connection for 
right ear hearing loss and thereafter 
adjudicate the veteran's claim for an 
increased rating for hearing loss, on 
both a schedular and extraschedular 
basis, in light of the evidence received 
since its November 1999 supplemental 
statement of the case.  In doing so, in 
light of the RO's determination, as 
reflected in its July 8, 2003, letter to 
the Director of the Compensation and 
Pension Service that it determined that 
the criteria for an extraschedular rating 
had been met, the RO must again refer 
this case to the Chief Benefits Director 
or the Director of the Compensation and 
Pension Service for consideration of 
entitlement to an extraschedular 
evaluation.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


